Citation Nr: 1625416	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  08-27 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee disability, including degenerative arthritis.

2.  Entitlement to a rating in excess of 10 percent for left knee disability, including degenerative arthritis.

3.  Entitlement to a separate schedular rating for status post meniscectomy of the right knee.  

4.  Entitlement to a separate schedular rating for status post meniscectomy of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

This is the first time this case has been before the undersigned.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a subsequent January 2012 rating decision, the RO assigned separate 10 percent evaluations for degenerative arthritis of the right knee and the left knee.  

In November 2011 and October 2013, the Board remanded the Veteran's claims for additional development.  

In a March 2015 decision, the Board denied the Veteran's claim for a rating in excess of 10 percent for degenerative arthritis of the right and left knee.    

In an August 2015 Order (pursuant to a Joint Motion for Remand [JMR]), the Court of Appeals for Veterans' Claims (Court) vacated the March 2015 Board decision with regard to the denial of a rating evaluation in excess of 10 percent for degenerative arthritis of the left and right knee.  

In November 2015, the Board again remanded the claims for further development.  

The Board notes that it would normally not issue a decision on a claim for increase for bilateral knee disability addressing one discrete aspect of that disability, while remanding consideration of  additional aspect (or aspects) of that disability.

However, the Board notes that the Veteran's claims have already been pending for more than 9 years and have been subject to a Court remand and three prior Board remands and at this stage of the appeal, the Board is able to grant separate ratings for his left and right knee status post meniscectomies on a schedular basis.  

Consequently, to avoid any additional delay in awarding the Veteran these benefits, while at the same time ensuring that the instructions from the November 2015 Board remand in relation to assessment of bilateral knee functional loss are appropriately complied with, the Board will issue a favorable decision in regard to awarding separate ratings for the status post meniscectomies and remand claims for bilateral knee disability, including degenerative arthritis, for appropriate development, including appropriate compliance with the November 2015  remand instructions. 

The Board apologies for the delays in the full adjudication of this case.     

The issues of entitlement to a rating in excess of 10 percent for right and left knee disability, including degenerative arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of meniscotomies of the bilateral knees are symptomatic.





CONCLUSION OF LAW

1.  The criteria for a separate, schedular 10 percent disability rating for status post right knee meniscectomy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).
 
2.  The criteria for a separate 10 percent schedular disability rating for left knee medial meniscectomy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a,  Diagnostic Code 5259 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board notes that the parties, in the August 2015 Joint Motion, indicated that the Board did not provide appropriate reasons and bases as to why it could not assign separate ratings for disability of each knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259 (evidence of symptomatic removal of semilunar cartilage). The parties concurred that the Board should determine whether the Veteran's status post meniscectomies are symptomatic and if so, whether these symptoms are distinct and separate from his arthritis symptoms and thus entitle him to assignment of separate ratings.  

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage (i.e. meniscectomy).  In a precedential opinion, VA's Office of General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by X-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate disability rating for the status post meniscectomies must be considered.  See VAOPGCPREC 9-98, Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).
 
The evidence shows that the Veteran underwent a left knee partial medial meniscectomy in October 2009 and a right knee meniscectomy in 2010.  Also, during December 2011 and November 2013 VA examinations, the examiners noted that the Veteran had had the bilateral meniscectomies and found that he had residual frequent episodes of joint pain and joint effusion.  Additionally, during the December 2011 VA examination, the Veteran also reported infrequent locking, stiffness and residual scars in relation to his status post meniscectomies.  Thus, the Veteran's status post meniscectomies are reasonably shown to be symptomatic.   

Notably, in a December 2015 medical opinion, a VA nurse practitioner found that the Veteran's meniscal tears were not a progression of his service-connected arthritis, as meniscal tears in adults over 40 (with menisci that have weakened with age) usually occur due to a slight twisting.  However, the Board is discounting the nurse practitioner's conclusion given that the full 20 years the Veteran spent on active duty in the Marines, including combat service in Southwest Asia, would reasonably be expected to contribute to the degeneration (i.e. weakening) of his menisci.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's status post meniscectomies are service-related and that the Veteran's joint pain, effusion, stiffness, infrequent locking and scarring are attributable, at least in part, to the documented meniscal tears and resulting surgeries.  Therefore, separate 10 percent ratings under Diagnostic Code 5259 are warranted and appropriate.  

Notably, 10 percent is the highest rating available for status post meniscectomy and the Veteran is not shown to have dislocation of the semilunar cartilage (or severity of symptomatology compatible with such dislocation) so as to warrant a higher, 20 percent rating under Diagnostic Code 5259.  Moreover, there is no indication that the Veteran's scarring produces any discrete symptomatology that would be subject to any additional compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  (E.g. the Veteran's knee pain is already considered as part of his ratings for both arthritis and status post meniscectomy so assigning a separate compensable rating for pain in the area of the scarring would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14).     

The Board also notes that unlike the Veteran's status post meniscectomies, the Veteran's degenerative arthritis of the knees is rated on the basis of limitation of motion.  Consequently, the Board need not address whether a higher rating is warranted based on functional loss in relation to the status post meniscectomies but will address this issue in any future decision-making pertaining to the degenerative arthritis.  See e.g. Deluca v. Brown 8 Vet. App. 202 (1995).  Also, as the Board finds that the criteria under Code 5259 reasonably contemplate the nature and level of the Veteran's symptoms resulting from the status post meniscectomies, including pain, swelling, locking and stiffness, the claimant's disability picture is contemplated by the rating schedule; the assigned schedular ratings are adequate; and no referral for extraschedular consideration is required.   38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

However, if following the remand, the Veteran's claims for increase for right and left knee disability, to include degenerative arthritis, are returned to the Board, it will revisit whether extraschedular consideration is warranted for the status post meniscectomies; will consider whether such consideration is warranted for the Veteran's service connected knee disabilities as a whole; and will consider whether the collective impact of all of  his service connected disabilities requires referral for extaschedualar consideration.  See Johnson v Mcdonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).    

The Board notes that if the Veteran now feels that he is being appropriately compensated for his overall disability of the knees, he can notify the AOJ.  If on the other hand, he wishes his appeal for increased rating for bilateral knee disability to continue according to the remand instructions below, he need not take any action until notified.     

B.  Due Process

The Board notes that the decision above constitutes granting of a benefit sought (i.e. separate ratings for left and right knee status post meniscectomies).  Also, the remainder of the claims for increase will be subject to further development according to the remand below.  Given this favorable outcome, an assessment of VA's duties under the Veterans' Claims Assistance Act (VCAA) is actually not necessary.
  
However, prior to initial adjudication, a letter dated in September 2006 satisfied the duty to notify provisions with regard to the Veteran's claim. Also, regarding the duty to assist, the Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to his claimed disabilities have been obtained.  Additionally, the Veteran was provided with multiple VA examinations, which appropriately evaluated his status post meniscectomies.  Thus, all necessary development has been accomplished appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will proceed to issue its decision.  






ORDER

A separate 10 percent schedular rating for status post meniscectomy of the right knee is granted subject to the regulations governing the payment of monetary awards.

A separate 10 percent schedular rating for status post meniscectomy of the left knee is granted subject to the regulations governing the payment of monetary awards.


REMAND

In the November 2015 remand, the Board noted that the November 2013 VA examiner did not appropriately discuss the impact of the Veteran's functional loss in relation to additional range of motion.  

Given such lack of discussion, the Board instructed the AOJ to obtain an addendum opinion in order to provide clarification as to additional limitation of motion for each knee as a result of repeated use or on flare-up.  

Although an addendum was provided by the examiner in December 2015, unfortunately, it is not adequate.  

Accordingly, to ensure adequate consideration of functional loss, an additional remand is required so that the Veteran may be afforded a new VA examination, which includes an appropriate assessment of such loss.  Prior to arranging for the examination, the AOJ should ask the veteran to identify any recent sources of treatment or evaluation he has received for knee disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.    

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all sources of recent treatment or evaluation he has received for knee disability and secure copies of complete records of the treatment or evaluation (not already of record) from all sources appropriately identified. 

2. Arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's bilateral knee disability.  The Veteran's claims file should be made available for review by the examiner.  Any indicated tests (including range of motion studies) should be performed.  The examiner should specifically evaluate the level of any functional loss due to pain, weakness, fatigue and/or incoordination.  

3.  Review the examination report to ensure that it is in compliance with the remand instructions, to include an adequate assessment of functional loss.

4.  Readjudicate the claims.  If either remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


